Exhibit 10.5

 

DEFERRED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE IMMUNOGEN, INC.
2016 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN AND THE
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

 

Name of Grantee: 
No. of Deferred Stock Units Granted: 
Grant Date:

 

Pursuant to the ImmunoGen, Inc. 2016 Employee, Director and Consultant Equity
Incentive Plan (the “Plan”) and the Compensation Policy for Non-Employee
Directors in effect on the date hereof, ImmunoGen, Inc. (the “Company”) hereby
grants a deferred stock unit award consisting of the number of deferred stock
units listed above (an “Award”) to the Grantee named above.  Each deferred stock
unit shall relate to one share of Common Stock, par value $.01 per share (the
“Stock”) of the Company, subject to the restrictions and conditions set forth
herein and in the Plan.

 

1.             Restrictions on Transfer of Award.  The Award shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, until (i) the deferred stock units have vested as provided in Section 2
of this Agreement, (ii) the Grantee shall have ceased to be a member of the
Company’s Board of Directors for any reason and (iii) shares of Stock have been
issued pursuant to Section 4 of this Agreement.

 

2.             Vesting of Award.  The Award shall vest in accordance with the
schedule set forth below, provided in each case that the Grantee is then, and
since the Grant Date has continuously been, a member of the Company’s Board of
Directors.

 

Incremental (Aggregate)
Number of
Deferred Stock Units Vested

 

Vesting Date

Quarterly over one year

 

 

 

Notwithstanding the foregoing, all unvested deferred stock units shall vest
immediately prior to the occurrence of a Change of Control (as defined in the
Plan).

 

3.             Forfeiture.  In the event the Grantee ceases to be a member of
the Company’s Board of Directors prior to the applicable vesting dates, all
deferred stock units that have not vested as of the Grantee’s cessation of
service on the Board of Directors shall be immediately forfeited to the Company.

 

1

--------------------------------------------------------------------------------


 

4.             Receipt of Shares of Stock.

 

(a)           Within 30 days following the date on which the Grantee ceases to
be a member of the Company’s Board of Directors for any reason, the Company
shall issue to the Grantee in book entry form the number of shares of Stock
equal to the number of vested deferred stock units pursuant to Section 2 of this
Agreement in satisfaction of the Award.

 

(b)           In each instance above, the issuance of shares of Stock shall be
subject to the payment by the Grantee by cash or other means acceptable to the
Company of any federal, state, local and other applicable taxes required to be
withheld in connection with such issuance in accordance with Section 7 of this
Agreement.  The Grantee understands that once shares have been delivered by book
entry to the Grantee in respect of the deferred stock units, the Grantee will be
free to sell such shares of Stock, subject to applicable requirements of federal
and state securities laws.

 

(c)           Until such time as shares of Stock are issued to the Grantee
pursuant to Section 4(a) the Grantee shall have no rights as a stockholder with
respect to any shares of Stock underlying the Award, including, but not limited
to any voting rights, provided however, that when and if any cash dividends or
other distributions are paid with respect to the shares of Stock underlying the
Award such amounts shall accrue and be converted into additional deferred stock
units based on the Fair Market Value of the common stock on any such dividend
payment or distribution date (with any such fractions of deferred stock units
computed to four decimal places rounded down) and any such additional deferred
stock units shall be subject to the same conditions and restrictions as are the
deferred stock units with respect to which they were paid.

 

(d)           If any of the benefits or the delivery of shares of Stock set
forth in this Award or the Plan are deferred compensation under Section 409A of
the Code, any termination of services triggering payment of such benefits must
constitute a “separation from service” under Section 409A of the Code before,
subject to subsection (e) below, distribution of such benefits can commence or
the delivery of shares of Stock can occur.   For purposes of clarification, this
paragraph shall not cause any forfeiture of benefits on the part of the Grantee,
but shall only act as a delay until such time as a “separation from service”
occurs.

 

(e)           Notwithstanding anything to the contrary herein or in the Plan, if
the Grantee is a “key employee” (as defined in Section 409A of the Code) as of
the date the Grantee ceases to be a member of the Company’s Board of Directors,
any issuance of Stock upon a termination of services shall, to the extent this
requirement of Section 409A of the Code is applicable to this Award, be delayed
to the extent necessary to avoid the imposition of excise taxes or other
penalties under Section 409A of the Code until the date which is the first
business day after six (6) months have elapsed since the Grantee is no longer
providing service for any reason other than death.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
paragraphs 4 and 25 of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.  The Grantee acknowledges receipt of a copy of the Plan.

 

2

--------------------------------------------------------------------------------


 

6.             Transferability of this Agreement.  This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

7.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due. Any reduction
in accordance with the foregoing shall, to the extent applicable, be effected in
accordance with Section 409A of the Code and Treasury Regulation Sections
1.409A-3(j)(4)(vi) or 1.409A-3(j)(4)(xi).

 

8.             No Guarantee of Tax Consequences.  The Company makes no guarantee
of any tax consequences associated with this Award.

 

9.             Notice.  Notice hereunder shall be given to the Company at its
principal place of business, and shall be given to the Grantee at the address
set forth below, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

10.          Continuation of Service.  The Award does not confer upon the
Grantee any rights with respect to continuation of service as a director of the
Company.

 

11.          Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of law principles thereof.

 

12.          Data Privacy.  By entering into this Agreement, the Grantee: 
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the
issuance of the Award and the grant of shares of Stock and the administration of
the Plan; (ii) waives any data privacy rights he or she may have with respect to
such information; and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form.

 

13.          Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

IMMUNOGEN, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------